J-A22001-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ANTONIO JUAN RIVERA                        :
                                               :
                       Appellant               :   No. 2018 MDA 2019

         Appeal from the Judgment of Sentence Entered August 2, 2019
     In the Court of Common Pleas of Lancaster County Criminal Division at
                       No(s): CP-36-CR-0003002-2018


BEFORE: SHOGAN, J., STABILE, J., and MURRAY, J.

MEMORANDUM BY MURRAY, J.:                             FILED OCTOBER 05, 2020

        Antonio Juan Rivera (Appellant) appeals from the judgment of sentence

imposed after a jury convicted him of criminal conspiracy (to commit

possession with intent to deliver a controlled substance).1 We affirm.

        The trial court summarized the facts and procedural history as follows:

              In April 2018, Detective Michael Vance [(Detective Vance)]
        of the Lancaster County Drug Task Force received information
        from a confidential informant (“CI”) about a large-scale movement
        of heroin from New York and New Jersey to Lancaster County. The
        CI explained that on April 29, 2018, a woman, Xiomara Figueroa
        [(Figueroa)], would be driving to New Jersey to pick up a large
        quantity of heroin. The CI informed Detective Vance of the make,
        model, color, and [license] plate number of the vehicle [Figueroa]
        would be driving. Although Detective Vance was told the date of
        the trip, he did not know the route or time of the trip[;]
        surveillance cars were placed at multiple locations along the most
        logical routes to and from New Jersey.

____________________________________________


1   See 18 Pa.C.S.A. § 903; 35 P.S. § 780-113(a)(30).
J-A22001-20


           On April 30, 2018 at around 2:00 [a.m.], Detective Vance
     spotted the wanted vehicle with two occupants stopped at a gas
     station in Berks County. By pure coincidence, Ms. Figueroa and
     her sister, Kiomara Figueroa [(Kiomara)], had stopped to grab
     something to eat at the exact same intersection that Detective
     Vance himself had chosen for his surveillance. Detective Vance
     [eventually conducted a stop and investigatory detention of the
     vehicle.] … Vance’s partner, Detective Anthony Lombardo, used
     K-9 Officer Bear to sniff the vehicle[,] which revealed a positive
     hit. Detective Vance proceeded to search the vehicle and found a
     white bag in the back seat of the car[,] which contained 5,000
     bags of heroin [mixed with fentanyl]. Ms. Figueroa and [Kiomara]
     were then taken back to the police station for questioning.

           During the interview, Ms. Figueroa stated she was traveling
     back from New Jersey after “picking up something” for
     [Appellant]. [Appellant] … sent Ms. Figueroa to New Jersey in a
     rental car. The car was rented by [Appellant’s] girlfriend, Haydee
     Gomez. [Appellant’s] cousin, Genol Torres [(Torres),] also known
     as “Bossy,” brought the car to Ms. Figueroa. Detective Vance
     knew [] Torres as a drug dealer because the Lancaster Drug Task
     Force had previously participated in the prosecution of [] Torres
     for drug dealing prior to the incident at hand.

           Ms. Figueroa received the address of the New Jersey
     destination through a text message from [Appellant,] and she was
     instructed to return the car to the Turkey Hill in Landisville. Ms.
     Figueroa said she was not free to diverge from her given travel
     path and had received strict instructions from [Appellant] to
     maintain her speed, not smoke in the car, or do anything else that
     would cause suspicion on her trip. [Appellant] kept tabs on her
     through multiple text messages and phone calls throughout the
     trip.

           As part of this arrangement, Ms. Figueroa was also given
     spending money for the trip in the amount of $200 to $300. She
     was told there was a black bag in the glove box and that it was to
     be exchanged for a white bag in New Jersey. As was the usual
     arrangement, once she arrived at the address in New Jersey, a
     man unfamiliar to Ms. Figueroa came out to the vehicle, grabbed
     the black bag in the glove box and placed a white bag in the
     backseat of the vehicle. Ms. Figueroa did not know the contents
     of the bag, but she had a suspicion it was drugs. As the field test


                                    -2-
J-A22001-20


     and subsequent lab report showed, the white bag contained
     approximately 120 grams of heroin and fentanyl.

           As the traffic stop was taking place, Ms. Figueroa texted
     [Appellant] to let him know she had been pulled over in the rental
     car. After “back to back to back to back” text messages from
     [Appellant], he eventually called her while she was being
     interviewed by Detective Vance at the police station. Detective
     Vance had Ms. Figueroa answer the phone call from [Appellant].
     [Appellant] asked Ms. Figueroa, “Did they grab everything?” to
     which Ms. Figueroa responded, “Everything.” At which point
     [Appellant] hung up abruptly.

            At the time of these events, [Appellant] was on federal
     parole for conspiracy to defraud the United States government by
     selling, importing or manufacturing defaced firearms. On May 2,
     2018, [Appellant] was visited by Federal Parole Agent Damien
     Mscisz [(Agent Mscisz)] at [Appellant’s] home in Landisville.
     During this visit, Agent Mscisz observed a number of [cellular]
     phones with [Appellant,] and [Appellant] confirmed they were all
     his. At Agent Mscisz’s request, [Appellant] unlocked one phone
     [that] was on his person and handed it to Agent Mscisz. Agent
     Mscisz looked through the phone and noted seeing “owe sheets”
     in the phone’s “Notes” application.[FN] Another Agent aiding in the
     visit brought to Agent Mscisz’s attention a large amount of cash,
     which prompted Agent Mscisz to contact the Drug Task Force and
     Detective Vance.

         [FN]IOU or owe sheets are a ledger between drug dealers
         to track debts.

           As a result of the information gathered about [Appellant],
     [he] was arrested and … charged with [] one count of possession
     with intent to deliver a controlled substance [(PWID)]; and [] one
     count of conspiracy to [commit PWID]. Attorney Michael Marinaro
     [(defense counsel)] entered his appearance on June 8, 2018, the
     date of [Appellant’s] arraignment. …

            On September 19, 2018, [Appellant] filed an omnibus pre-
     trial motion [(OPT Motion),] alleging [claims not pertinent to the
     instant appeal…. On February 11, 2019, a hearing was held on
     the [OPT] Motion[; the trial court granted relief on Appellant’s
     suppression of evidence claim, and] denied all other claims. A
     trial date was then scheduled for May 22, 2019.

                                    -3-
J-A22001-20



              Prior to the trial, both parties submitted additional motions.
       On May 10, 2019, [Appellant] filed a pro se Rule 600 Motion []
       (hereinafter “Rule 600 Motion”).          The motion alleged [that
       Appellant] was being denied his right to a speedy trial. [Defense
       counsel] never submitted a formal Rule 600 motion on behalf of
       [Appellant,] and no action was taken on [the Rule 600] Motion
       prior to trial.

             On May 17, 2019, the Commonwealth filed a notice of intent
       under Rule of Evidence 404(b) [(Rule 404(b) Motion)], which
       outlined their proposed evidence [regarding Appellant’s] prior bad
       acts as it related to the history of the case. Immediately preceding
       voir dire, [the trial court] ruled on the Motion and granted it only
       insofar as to allow Ms. Figueroa to testify that she had [previously]
       made similar transactions like the one at issue.

             The trial commenced as scheduled on May 22, 2019. During
       its case in chief, the Commonwealth presented two expert
       witnesses. Detective Vance was qualified without objection as an
       expert in the packaging and distribution of heroin in Lancaster
       County to testify about this specific investigation. Detective Adam
       Weber [(Detective Weber)] was qualified, also without objection,
       as an expert in drug packaging and distribution in Lancaster
       County to testify about the methods used when performing drug
       investigations in general. Part of Detective Vance’s testimony was
       to educate the jury about his familiarity with [Appellant] and
       others involved in the drug trade related to [] Torres. Detective
       Weber’s testimony was [offered] to educate the jury on what
       constructive possession could look like in these drug transactions.
       The parties also made several stipulations, one of which was that
       the State Police lab report determined that the narcotics found in
       Ms. Figueroa’s car was approximately 120 grams of heroin with
       fentanyl [(hereinafter, “the weight stipulation”)].

            After a three-day trial,[2] the jury began its deliberations.
       On the verdict slip, the [PWID] count contained a range of weights
       that [Appellant] could be found guilty of possessing.         The
____________________________________________


2 On the third day of trial, defense counsel, for the first time, requested the
court to allow Appellant to call Torres in his case-in-chief, even though Torres
had not been subpoenaed or listed as a defense witness. The trial court denied
this request.

                                           -4-
J-A22001-20


     conspiracy charge did not list out those weight options.
     Ultimately, [Appellant] was found not guilty of the [PWID] charge
     but guilty of conspiracy.

Trial Court Opinion, 3/12/20, at 1-6 (unnumbered) (some citations, footnotes

and capitalization omitted; one footnote added).

     On August 2, 2019, the trial court sentenced Appellant to serve 6 to 30

years in prison.   Appellant filed a timely post-sentence motion, which was

eventually denied by operation of law.    Pa.R.Crim.P. 720(B)(3).   Appellant

then timely filed a notice of appeal, followed by a court-ordered Pa.R.A.P.

1925(b) concise statement of errors complained of on appeal.

     Appellant presents six issues for our review:

     1. Whether the court abused its discretion by allowing Detective
        Vance to testify that [Appellant] was a drug associate of []
        Torres?

     2. Whether the court abused its discretion by precluding
        [Appellant] from offering testimony from [] Torres[,] which was
        both exculpatory and contrary to evidence presented by the
        Commonwealth[,] thereby depriving [Appellant] of due process
        and the right to present a complete defense?

     3. Whether the court should have addressed the merits of
        [Appellant’s] speedy trial motion because trial commenced
        after the mechanical run date?

     4. Whether the court abused its discretion by permitting the
        Commonwealth to offer prior bad acts evidence?

     5. Whether the court erroneously permitted the Commonwealth’s
        narcotics expert to opine that [Appellant] constructively
        possessed the heroin at issue?

     6. Whether the court abused its discretion by assigning an
        [offense gravity score] of 11 to the conspiracy charge because
        [Appellant] was acquitted of PWID and the verdict sheet did

                                    -5-
J-A22001-20


          not allow for the jury to find any quantity of controlled
          substance in connection with the conspiracy?

Appellant’s Brief at 10 (issues renumbered, some capitalization omitted). 3

       Appellant first argues that the Commonwealth elicited improper

testimony from Detective Vance that Appellant and Torres were known drug

associates. See id. at 10, 29-30, 49-51; see also N.T., 5/23/19, at 213-15.

According to Appellant, “Torres was injected into the case by the

Commonwealth,” over the defense’s timely objection and motion for a mistrial.

Appellant’s Brief at 29.

       “Questions concerning the admissibility of evidence are within the sound

discretion of the trial court and we will not reverse a trial court’s decision

concerning admissibility of evidence absent an abuse of the trial court’s

discretion.” Commonwealth v. LeClair, 2020 Pa. Super. 174, at *10 (Pa.

Super. 2020) (citation omitted). “An abuse of discretion is not merely an error

of judgment, but is rather the overriding or misapplication of the law, or the



____________________________________________


3 For Appellant’s first issue, he does not provide a corresponding discussion of
this issue under a separate heading in the argument section of his brief. See
Pa.R.A.P. 2119(a) (requiring the appellant to divide the argument section into
separate sections for each issue set forth in the statement of questions
presented, with distinctive headings for each such section). Rather, he
sporadically addresses the matter in connection with portions of his second
and fifth issues. See Appellant’s Brief at 29-30, 49-51. We will overlook this
defect, but caution counsel in the future. See Commonwealth v. Levy, 83
A.3d 457, 461 n.2 (Pa. Super. 2013) (declining to find waiver where omissions
did not impede review, and citing Pa.R.A.P. 105(a) (providing rules shall be
liberally construed to secure the just, speedy and inexpensive determination
of every matter)).

                                           -6-
J-A22001-20


exercise of judgment that is manifestly unreasonable, or the result of bias,

prejudice, ill-will or partiality, as shown by the evidence of record.”

Commonwealth v. Antidormi, 84 A.3d 736, 750 (Pa. Super. 2014)

(citations omitted). We also review the denial of a mistrial request for an

abuse of discretion. Commonwealth v. Radecki, 180 A.3d 441, 457 (Pa.

Super. 2018); see also id. (a mistrial “is an extreme remedy that must be

granted only when an incident is of such a nature that its unavoidable effect

is to deprive defendant of a fair trial.”).

      The record undermines Appellant’s bald claim; indeed, it was Appellant,

not the Commonwealth, that injected Torres into the case, in an attempt to

shift culpability from Appellant to Torres. Specifically, defense counsel first

brought up Torres during cross-examination of Figueroa, and eventually got

Figueroa to disclose that Torres was the individual who provided her with the

rental vehicle prior to her trip to New Jersey. N.T., 5/22/19, at 100-01. Only

then, on re-direct, did the prosecutor inquire about Torres in response. Id.

at 114-15 (Figueroa clarifying that Appellant, not Torres, gave her the address

of the drug house in New Jersey). Moreover, it was defense counsel, not the

Commonwealth, who initially brought up Torres during cross-examination of

Detective Vance. N.T., 5/23/19, at 197; see also id. at 202 (defense counsel

inquiring whether Torres could have been the person who set up the drug

transaction). In response on re-direct, the prosecutor elicited testimony from




                                       -7-
J-A22001-20


Detective Vance that Appellant and Torres were associated in selling narcotics.
Id. at 213-15.

      The record shows defense counsel opened the door by introducing

Torres into Appellant’s trial; therefore, the prosecutor was permitted to “make

fair comment on the admitted evidence and [] provide fair rebuttal to defense

arguments.” Commonwealth v. Spotz, 18 A.3d 244, 288 (Pa. 2011); see

also id. (stating “[e]ven an otherwise improper comment may be appropriate

if it is in fair response to defense counsel’s remarks.        Any challenge to a

prosecutor’s comment must be evaluated in the context in which the comment

was made.” (citations omitted)). Moreover, the trial court correctly opined

that while Detective Vance’s remarks

      may touch on the ultimate issues submitted to the jury, it was not
      an error to allow the jury to hear them. [Appellant] suffered no
      prejudice because it is up to the jury to weigh the credibility of
      Detective Vance’s testimony and be the ultimate arbiters of fact.

Trial Court Opinion, 3/12/20, at 11-12 (unnumbered); see also Pa.R.E. 704

(an opinion or inference is not objectionable just because it embraces an

ultimate issue). Accordingly, the trial court acted well within its discretion in

permitting Detective Vance’s testimony at issue and denying Appellant’s

motion for a mistrial. Appellant’s first issue is meritless.

      In his second issue, Appellant contends the trial court abused its

discretion in precluding defense counsel from presenting Torres’s testimony in

Appellant’s case-in-chief. See Appellant’s Brief at 21-34. Though Appellant

concedes the defense made this request on the final day of trial, he disputes

                                      -8-
J-A22001-20


the trial court’s determination that this constituted a discovery violation. See
id. at 29-30 (arguing the late request was unavoidable under the

circumstances and there was no prejudice to the Commonwealth). Appellant

asserts the court’s improper denial of his right to present rebuttal/exculpatory

evidence deprived him of a fair trial and his right to present a defense. Id. at

22.

      “[D]ecisions involving discovery in criminal cases lie within the

discretion of the trial court. We will not reverse a trial court’s order absent an

abuse of that discretion.” Commonwealth v. Alston, 2020 Pa. Super. 123,

at *17 (Pa. Super. 2020) (citations and quotation marks omitted). We have

explained that

      [i]f a discovery violation occurs, the court may grant a trial
      continuance or prohibit the introduction of the evidence or may
      enter any order it deems just under the circumstances.
      Pa.R.Crim.P. 573(E). The trial court has broad discretion in
      choosing the appropriate remedy for a discovery violation. Our
      scope of review is whether the court abused its discretion in not
      excluding evidence pursuant to Rule 573(E). A [party] seeking
      relief from a discovery violation must demonstrate prejudice.

Commonwealth v. Brown, 200 A.3d 986, 993 (Pa. Super. 2018) (some

citations omitted).

      In Gill v. McGraw Elec. Co., 399 A.2d 1095 (Pa. Super. 1979) (en

banc), our Court set forth the factors a court must consider in determining

whether or not a witness should be precluded for failure to comply with

discovery rules:




                                      -9-
J-A22001-20


      (1) the prejudice or surprise in fact of the party against whom the
      excluded witnesses would have testified[;] (2) the ability of that
      party to cure the prejudice[;] (3) the extent to which waiver of
      the rule against calling unlisted witnesses would disrupt the
      orderly and efficient trial of the case or of cases in the court[; and]
      (4) bad faith or willfulness in failing to comply with the court’s
      order.
Id. at 1102.

      Here, on the morning of the final day of trial, the following exchange

transpired concerning defense counsel’s late proffer of Torres:

      [Defense counsel]:      Your Honor, [Appellant] came into the
      courtroom [today] and indicated that he wanted an individual to
      testify on his behalf. That individual is in Lancaster County Prison.
      His name is Genol Torres. The offer of proof would be that
      [Torres] gave the vehicle to [Figueroa, i.e., for her to pick up the
      narcotics in New Jersey,] and my client had nothing to do with it.

      THE COURT: Commonwealth?

      [The prosecutor]: Your Honor, this is a last-minute desire to have
      someone subpoenaed. I understand the defense has an absolute
      right to put on their defense in their case-in-chief. I will state that
      Mr. Torres does have an attorney. …

                                   ***

      [Defense counsel]: Your Honor, Mr. Torres was an individual that
      came to my attention today by my client[, who] desires [Torres]
      to testify. I didn’t have that information, certainly not back in
      August 2018 when [the defense was] asked for reciprocal
      discovery. Mostly that’s for expert witnesses and things to that
      effect. As far as [Appellant’s] defense, we don’t have to disclose
      who is going to be testifying on our behalf. But that is a very late
      request based upon the circumstances of the testimony that has
      been before Your Honor.

                                   ***

      THE COURT: All right. Very good. So we are going to proceed
      with the case. If it becomes possible to get Mr. Torres here with

                                      - 10 -
J-A22001-20


      counsel, we will do that but if not, given the late and improper
      disclosure of this witness, we will proceed without him.

N.T., 5/24/19, at 225-27.       The trial court subsequently denied defense

counsel’s request. See id. at 270 (ruling, “it is too late of a disclosure after

efforts were made by all counsel and the Sheriff’s Department to make Mr.

Torres available. Given the very late notice, it is highly prejudicial and it is …

undue given the potential conflicts from trial counsel for Mr. Torres.”).

      In its Pa.R.A.P. 1925(a) opinion, the trial court reasoned as follows in

support of its ruling:

            In addition to the untimeliness of the [defense’s] proffered
      witness [request], Mr. Torres was represented by Attorney Ray
      Stout, who also represented [] Figueroa’s sister, Kiomara [], with
      the then[-]pending charges [against Kiomara] arising from the
      same incident. This presented a glaring conflict of interest for
      [Attorney] Stout to accurately counsel and represent both parties.
      Furthermore, Mr. Torres was incarcerated.         Every effort to
      coordinate legal counsel and transportation from the prison was
      made for Mr. Torres to take the stand, but the late disclosure
      prevented it as a practical matter.

            Despite all of that, the relevance of Mr. Torres’s testimony
      to [Appellant’s] case-in-chief was, at best, speculative.
      [Appellant] cannot rely on the speculative nature of what Mr.
      Torres would or would not have said in hopes of a better outcome.
      It was [Appellant] that failed to disclose this information. It was
      [Appellant] that attempted to weaponize the Rules of Criminal
      Procedure to put the Commonwealth at a disadvantage. The only
      proper remedy was to preclude testimony from Mr. Torres, and
      the preclusion did not prejudice [Appellant] in any way.

Trial Court Opinion, 3/12/20, at 9-10 (unnumbered) (citations omitted); See

also Gill, 399 A.2d at 1102. We agree with the trial court’s sound rationale

and determination, which is supported by the record and the law. Finally, in


                                     - 11 -
J-A22001-20


light of our disposition on Appellant’s first issue, supra, there is no merit to

Appellant’s objection in his instant issue that “the court ordered preclusion

notwithstanding the fact that the Commonwealth injected [] Torres into the

case and his testimony was fair rebuttal to same.” Appellant’s Brief at 22.

Accordingly, we discern no abuse of the trial court’s discretion and Appellant’s

second issue fails.

      In his third issue, Appellant contends that the trial court erred in denying

his pro se Rule 600 Motion, where his trial purportedly commenced 17 days

after the one-year time bar of Pa.R.Crim.P. 600(A)(2)(a), and the trial court

improperly attributed periods of delay to the defense. See Appellant’s Brief

at 37-45. We disagree.

            This Court reviews a ruling under Rule 600 pursuant to an
      abuse-of-discretion standard. … Additionally, when considering a
      Rule 600 claim, this Court must view the record facts in the light
      most favorable to the winner of the Rule 600 motion. It is, of
      course, an appellant’s burden to persuade us the trial court erred
      and relief is due.

            Additionally, when considering the trial court’s ruling, this
      Court is not permitted to ignore the dual purpose behind Rule 600.
      Rule 600 serves two equally important functions: (1) the
      protection of the accused’s speedy trial rights, and (2) the
      protection of society. In determining whether an accused’s right
      to a speedy trial has been violated, consideration must be given
      to society’s right to effective prosecution of criminal cases, both
      to restrain those guilty of [a] crime and to deter those
      contemplating it. However, the administrative mandate of Rule
      600 was not designed to insulate the criminally accused from good
      faith   prosecution     delayed    through    no   fault   of   the
      Commonwealth. So long as there has been no misconduct
      on the part of the Commonwealth in an effort to evade the
      fundamental speedy trial rights of an accused, Rule 600 must be
      construed in a manner consistent with society’s right to

                                     - 12 -
J-A22001-20


        punish and deter crime. In considering these matters, courts
        must carefully factor into the ultimate equation not only the
        prerogatives of the individual accused, but the collective right of
        the community to vigorous law enforcement as well.

Commonwealth v. Martz, 2020 Pa. Super. 104, **10-11 (Pa. Super. 2020)

(emphasis added; citations and ellipses omitted).

       Rule 600 provides in relevant part as follows:

           (C) Computation of Time

              (1) For purposes of paragraph (A) [(general one-year
              time bar)], periods of delay at any stage of the
              proceedings caused by the Commonwealth when the
              Commonwealth has failed to exercise due diligence
              shall be included in the computation of the time within
              which trial must commence. Any other periods of delay
              shall be excluded from the computation.

Pa.R.Crim.P. 600(C).

              To summarize, the courts of this Commonwealth employ
        three steps in determining whether Rule 600 requires dismissal of
        charges against a defendant. First, Rule 600(A)[(2)(a)] provides
        the mechanical run date. Second, we determine whether any
        excludable time exists pursuant to Rule 600(C).[4] We add the
        amount of excludable time, if any, to the mechanical run date to
        arrive at an adjusted run date.
____________________________________________


4   We have explained that

        “[e]xcludable time” is classified as periods of delay caused by the
        defendant. Pa.R.Crim.P. 600(C)(2). “Excusable delay” occurs
        where the delay is caused by circumstances beyond the
        Commonwealth’s control and despite its due diligence. Due
        diligence is a fact-specific concept that must be determined on a
        case-by-case basis. Due diligence does not require perfect
        vigilance and punctilious care, but rather a showing by the
        Commonwealth that a reasonable effort has been put forth.

Commonwealth v. Moore, 214 A.3d 244, 248-49 (Pa. Super. 2019)
(citations and quotation marks omitted).

                                          - 13 -
J-A22001-20



Commonwealth v. Bethea, 185 A.3d 364, 371 (Pa. Super. 2018) (footnote

added; citations, emphasis, and ellipses omitted).

      [I]n assessing any period of delay under Rule 600, it is critical to
      ascertain the cause of such delay. Stated in the most general
      terms, when the Commonwealth causes delay, the Rule 600 clock
      continues to tick; when the defendant causes delay, the clock
      stops.

Commonwealth v. Barbour, 189 A.3d 944, 958 (Pa. 2018) (emphasis in

original).    Finally, periods of judicial delay are excludable from Rule 600.

Commonwealth v. Mills, 162 A.3d 323, 325 (Pa. 2017).

      The trial court in the instant case concluded Appellant’s Rule 600 claim

is “utterly meritless”:

            The criminal complaint was filed May 3, 2018[,] at the same
      time as [Appellant’s] incarceration. On August 8, 2018, there was
      one continuance granted[,] with time [attributable to] the
      Commonwealth. On August 30, 2018, the case was listed for
      trial on October 26, 2018. On September 19, 2018, [defense
      counsel] filed [the OPT] Motion. On February 11, 2019, a hearing
      was held to decide the merits of that Motion. Trial commenced on
      May 22, 2019.

            From the filing of the criminal complaint on May 3, 2018 to
      the commencement of the trial on May 22, 2019, 382 days
      elapsed, which is 17 days after the mechanical computation of
      time under Rule 600. However, 145 days are attributable to
      the [OPT] Motion filed on September 1[9], 2018, all time of
      which is excluded from the computation under Rule 600.[FN] With
      those 145 days excluded from the computation of time, even
      without any other [d]efense continuances, his trial commenced
      within 237 days from the filing of the criminal complaint.

                Court congestion, including the busy holiday season
             [FN]

             from November to January, attributed to the delay in
             scheduling the hearing until February 11, 2019. [See
             Mills, supra (periods of judicial delay are excludable).]

                                       - 14 -
J-A22001-20



             Moreover, it is worth nothing that [Appellant’s] Rule 600
       Motion was filed pro se even though he was represented at the
       time he filed it. Any document filed by a defendant represented
       by an attorney will simply be forwarded to the attorney for review.
       Pa.R.Crim.P. 576(A)(4).      This was done and significantly[,]
       [defense counsel] did not refile a formal motion on behalf of
       [Appellant], most likely because the [Rule 600 claim] was entirely
       without legal or factual merit.

Trial Court Opinion, 3/12/20, at 8-9 (unnumbered) (emphasis added; footnote

in original). The record supports the trial court’s rationale and determination,

and we likewise conclude Appellant’s Rule 600 Motion was patently frivolous

and properly denied by the trial court. The Commonwealth did not seek to

evade Appellant’s speedy trial rights in any fashion.      See Martz, supra.

Appellant’s third issue fails.

       In his fourth issue, Appellant argues that the trial court abused its

discretion in granting the Commonwealth’s Rule 404(b) Motion and permitting

Figueroa to testify to prior, similar incidents where she had transported large

quantities of suspected narcotics at Appellant’s behest.5 See Appellant’s Brief




____________________________________________


5 At the beginning of trial, the trial court considered further argument on the
Rule 404(b) Motion. See N.T., 5/22/19, at 3-5. The Commonwealth
explained that it had provided defense counsel with a copy of a recorded police
interview during discovery; in the recording, Figueroa described the several
prior occasions on which she had transported suspected drugs for Appellant.
Id. at 3. Defense counsel stated that he had reviewed this recording and the
Commonwealth’s averments in the Rule 404(b) Motion were consistent with
the recording. Id.



                                          - 15 -
J-A22001-20


at 34-37.     Appellant contends this evidence severely prejudiced him and

portrayed him as a repeat offender to the jury. Id. at 36.

       Evidence of prior bad acts, while generally not admissible to prove bad

character or criminal propensity, can be admissible to show, inter alia, a

common plan or scheme where the probative value of such evidence

outweighs its potential for unfair prejudice.6 Pa.R.E. 404(b)(2); see also Ivy,
146 A.3d at 251 (“[a]n exception to Rule 404(b) exists that permits the

admission of evidence where it became part of the history of the case and

formed part of the natural development of facts.”). “‘Unfair prejudice’ means

a tendency to suggest a decision on an improper basis or to divert the jury’s

attention away from its duty of weighing the evidence impartially.”

Commonwealth v. Dillon, 925 A.2d 131, 141 (Pa. 2007) (quoting Pa.R.E.

403, Comment). Additionally, “when weighing the potential for prejudice, a

trial court may consider how a cautionary jury instruction might ameliorate

the prejudicial effect of the proffered evidence.” Dillon, 925 A.2d at 141.

       In the instant case, the trial court opined that it properly admitted the

prior bad acts evidence at issue:



____________________________________________


6 To determine whether the common plan or scheme exception applies, a trial
court must examine the details and surrounding circumstances of each
criminal incident to assure that the evidence reveals criminal conduct which is
distinctive as to become the signature of the same perpetrator.
Commonwealth v. Ivy, 146 A.3d 241, 253 (Pa. Super. 2016) (explaining
that the circumstances of the crimes need not be identical, but there must be
a “logical connection between them.”).

                                          - 16 -
J-A22001-20


      Ms. Figueroa testified that she had performed trips for [Appellant]
      like the one sub judice around ten times. (N.T.[, 5/22/19,] at 81).
      In these transactions[,] she always used a rented car provided by
      Mr. Torres. (Id. at 82). [Appellant] would then provide her with
      an address and instructions throughout the trip. (Id.) The
      transactions were always the same: get the rental car with one
      bag, receive an address, make an exchange at the address for a
      different bag, receive a return address, [and finally,] return the
      rental car with the different bag to that address. (Id.) This
      evidence demonstrates the common scheme and plan of
      [Appellant], Mr. Torres, and Ms. Figueroa. It also shows why Ms.
      Figueroa was the subject of Detective Vance’s investigation. The
      jury should be and was presented with this evidence, along with
      the rest of the Commonwealth’s witness testimony and
      [Appellant’s] own testimony. The weight and credibility of this
      evidence was placed in the hands of the jury. Ms. Figueroa’s
      testimony of the prior transactions showed the natural progression
      of facts leading up to the current transaction, and its probative
      value as to the ultimate issue far outweighed any prejudice to
      [Appellant].

Trial Court Opinion, 3/12/20, at 12-13 (unnumbered) (some capitalization

omitted).

      Our review discloses that the trial court’s above analysis is supported by

the record and the law. The evidence of prior bad acts evidence in this case

was highly probative to the charged crimes, and the Commonwealth “did not

seek to inflame the jury’s sensibilities with references to matters other than

the legal proposition relevant to the case.” Antidormi, 84 A.3d 736, 751 (Pa.

Super. 2014). Additionally, because defense counsel, well prior to trial, had

reviewed Figueroa’s police interview describing her prior drug transports for

Appellant, we are unpersuaded by Appellant’s claim of unfair surprise. Finally,

the trial court issued a cautionary instruction concerning the limited purpose

for which the jury could consider Appellant’s prior bad acts.        See N.T.,

                                    - 17 -
J-A22001-20


5/24/19, at 325-26. This ameliorated any prejudice this evidence may have

caused Appellant. See Dillon, 925 A.2d at 141; see also Commonwealth

v. Speight, 854 A.2d 450, 458 (Pa. 2004) (a jury is presumed to follow a trial

court’s instructions). Appellant’s fourth issue is meritless.

      In his fifth issue, Appellant contends that the trial court erred in

admitting inappropriate expert testimony from Detectives Weber and Vance,

which deprived Appellant of a fair trial. See Appellant’s Brief at 45-51. We

disagree.

      The admissibility of expert evidence is within the sound discretion of the

trial court, and we will not reverse absent a manifest abuse of discretion.

Commonwealth v. Leap, 202 A.3d 386, 390 (Pa. Super. 2019).               Expert

testimony is admissible when it “involves explanations and inferences not

within the range of ordinary training[,] knowledge, intelligence and

experience.”   Commonwealth v. Walker, 92 A.3d 766, 788 (Pa. 2014)

(citation omitted).

      Preliminarily, to the extent Appellant challenges the admission of

Detective Vance’s testimony that Torres and Appellant were drug associates,

see Appellant’s Brief at 49-51, we need not address this claim, as we already

rejected it in connection with Appellant’s first issue, supra.

      Regarding Detective Weber’s expert testimony, Appellant contends that

the trial court improperly overruled defense counsel’s objection and permitted




                                     - 18 -
J-A22001-20


the Detective to opine that Appellant constructively possessed the narcotics

seized from Figueroa’s vehicle with the intent to deliver. Id. at 46.

       Detective Weber was qualified as an expert in the field of heroin

distribution in Lancaster County, without objection by defense counsel. See

N.T., 5/23/19, at 234.7 On direct examination, Detective Weber provided the

jury a definition for constructive possession. Id. at 235 (defining the term as

“not having [an object] in [the accused’s] physical control or not having it in

their possession.”). Based on his training and unchallenged drug experience,

Detective Weber opined that Appellant constructively possessed the narcotics

in question. Id. at 244.

       Appellant “concedes that expert testimony is admissible concerning

whether the facts surrounding the possession of controlled substance are

consistent with an intent to deliver[.]”           Appellant’s Brief at 46 (citing

Commonwealth v. Ratsamy, 934 A.2d 1233, 1236 (Pa. 2007)). However,

he claims that expert testimony regarding constructive possession is

inadmissible. Id. In this regard, Appellant primarily relies upon a decision of

the New Jersey Supreme Court, State v. Reeds, 962 A.2d 1087 (N.J. 2009).

See Appellant’s Brief at 48-49.




____________________________________________


7 Although Detective Weber was not involved in the investigation into the
instant crimes, he was present in the courtroom for Appellant’s entire trial and
had reviewed all discovery materials. Id. at 234-35.

                                          - 19 -
J-A22001-20


      It is black-letter law that decisions of sister states are not binding

precedent on this Court. See Commonwealth v. Arthur, 62 A.3d 424, 429,

n.9 (Pa. Super. 2013).       Additionally, whether Appellant possessed the

narcotics was a relevant fact at issue to the charges against him (i.e., PWID),

and witnesses may testify to ultimate issues before the jury. See Pa.R.E. 704,

supra.

      Nevertheless, even if, arguendo, the trial court erred in admitting

Detective Weber’s testimony, such error was harmless. The harmless error

doctrine “reflects the reality that the accused is entitled to a fair trial, not a

perfect trial.” Commonwealth v. Hairston, 84 A.3d 657, 671 (Pa. 2014)

(citation omitted). An error may be deemed harmless, inter alia, where (a) it

did not prejudice the defendant or the prejudice was de minimis, see

Hairston, 84 A.3d at 671; or (b) “the properly admitted and uncontradicted

evidence of guilt was so overwhelming and the prejudicial effect of the error

was so insignificant by comparison that the error could not have contributed

to the verdict.” Commonwealth v. Moore, 937 A.2d 1062, 1073 (Pa. 2007).

      Here, the jury acquitted Appellant of PWID; it convicted him of criminal

conspiracy, which does not include a possessory element like PWID. Thus,

Appellant did not suffer any prejudice from Detective Weber’s testimony




                                     - 20 -
J-A22001-20


concerning constructive possession, and any error was entirely harmless.8

Appellant’s fifth issue entitles him to no relief.

       In his sixth and final issue, Appellant contends that the sentencing court

erred in assigning an offense gravity score (OGS) of 11 to Appellant’s

conspiracy conviction. See Appellant’s Brief at 52-54.

       Appellant challenges the discretionary aspects of his sentence, from

which there is no absolute right to appeal. See Commonwealth v. Hill, 66
A.3d 359, 363 (Pa. Super. 2013). Rather, where, as here, the appellant has

preserved the sentencing challenge for our review, by raising it in a timely

post-sentence motion, he or she must (1) include in their brief a concise

statement of the reasons relied upon for allowance of appeal with respect to

the discretionary aspects of a sentence, pursuant to Pa.R.A.P. 2119(f); and

(2) show that there is a substantial question that the sentence imposed is not

appropriate under the Sentencing Code. Hill, 66 A.3d at 363-64.

       Here, Appellant’s brief contains a Rule 2119(f) Statement. Additionally,

his   claim    presents    a    substantial    question   for   our   review.   See



____________________________________________


8  Moreover, the uncontradicted evidence of Appellant’s guilt was
overwhelming. See Moore, supra. Figueroa testified in detail about
Appellant’s coordinating and facilitating the drug transportation from New
Jersey. See generally N.T., 5/22/19, at 52-121. Indeed, Figueroa stated
that she had previously done ten nearly identical drug transports for Appellant.
See id. at 3-5, 81-85. It is well settled that “even the uncorroborated
testimony of a single witness may alone be sufficient to convict a defendant.”
Commonwealth v. Crosley, 180 A.3d 761, 768 (Pa. Super. 2018) (citation
omitted).

                                          - 21 -
J-A22001-20


Commonwealth v. Sunealitis, 153 A.3d 414, 421 (Pa. Super. 2016) (a claim

that sentencing court used an incorrect OGS presents a substantial question);

Commonwealth v. Archer, 722 A.2d 203, 210-11 (Pa. Super. 1998) (en

banc) (same).

      Accordingly, we will review the merits of Appellant’s claim, mindful of

our standard of review: “Sentencing is a matter vested in the sound discretion

of the sentencing judge, and a sentence will not be disturbed on appeal absent

a manifest abuse of discretion.” Commonwealth v. Barnes, 167 A.3d 110,

122 n.9 (Pa. Super. 2017) (en banc) (citation omitted).

      Appellant contends the sentencing court improperly utilized an OGS of

11 in imposing sentence on the conspiracy conviction. See Appellant’s Brief

at 52-54. Appellant points out that this OGS was based upon the weight of

the narcotics in question (120 grams); however, the jury never made a finding

as to the actual weight (i.e., since the portion of the verdict slip regarding the

conspiracy charge did not require the jury to make a finding on the weight of

the narcotics involved). Id. at 53-54 (citing Alleyne v. United States, 570
U.S. 99, 108 (2013) (holding facts that increase mandatory minimum

sentences must be submitted to the jury and found beyond a reasonable

doubt)).

      This issue lacks merit.    Appellant fails to acknowledge that defense

counsel entered into the stipulation that the narcotics weighed 120 grams. It

is settled that a stipulation is binding on the parties and the court.       See


                                     - 22 -
J-A22001-20


Commonwealth v. Mitchell, 902 A.2d 430, 460 (Pa. 2006); see also

Commonwealth v. Belak, 825 A.2d 1252, 1256 n.10 (Pa. 2003) (stating a

stipulation “is a declaration that the fact agreed upon is proven, and it must

be enforced according to its terms.”). Finally, contrary to Appellant’s claim,

Alleyne is unavailing and inapplicable. Cf. Commonwealth v. Rivera, 154
A.3d 370, 378-79 (Pa. Super. 2017) (en banc) (where, unlike here, the court

sentenced defendant under a mandatory minimum sentencing provision based

on the weight of narcotics seized, holding that a stipulation as to weight cannot

serve to circumvent Alleyne).

      Judgment of sentence affirmed.

      Judge Shogan joins the memorandum.

      Judge Stabile concurs in the result.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/05/2020




                                     - 23 -